Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159301                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LAW OFFICES OF JEFFREY SHERBOW, PC,                                                                  Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159301
                                                                    COA: 338997
                                                                    Oakland CC: 2015-147488-CB
  FIEGER & FIEGER, PC, d/b/a FIEGER, FIEGER,
  KENNEY & HARRINGTON, PC,
             Defendant-Appellee.
  __________________________________________/

         On order of the Court, the application for leave to appeal the January 15, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the case
  of Law Offices of Jeffrey Sherbow, PC v Fieger & Fieger, PC (Docket No. 159450) is
  pending on appeal before this Court and that the decision in that case may resolve an issue
  raised in the present application for leave to appeal, we ORDER that the application be
  held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2020
           b0129
                                                                               Clerk